On Petition for Rehearing.

Chief Justice Campbell and Mr. Justice Gabbert
concurring specially.
We concur in the judgment of reversal for reasons similar to those given in City of Leadville v. Coronado Mining Co., et al., ante p. 17. Having in that opinion sufficiently stated our views, they need not be repeated here, but are to be observed by the trial court in case further proceedings be had.
The petition for rehearing should be denied, the judgment reversed, and the cause remanded with instructions, if a new trial be had, that it be in accordance with the views above referred to.

Reversed.